               Case 1:13-cr-00645-CM Document 41 Filed 09/08/20 Page 1 of 1




Pro bati on Fo nn No. 3 5                                Report and Order Terminating Probation I
( 1/92)                                                                        Supervised Release
                                                                 Prior to Original Expiration Date

                                     UNITED STATES DISTRICT COURT
                                                for the
                                    SOUTHERN DISTRICT OF NEW YORK


          UNITED STA TES OF AMERICA

                               V.                   Docket No. 0208 I: 13CR00645 (CM)

                        Raoul Goldberger


        On December 5, 2017, the above named was placed on Supervised Release for a period of
five (5) years. He has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that Raoul Goldberger be discharged
from Supervised Release ..


                                                          Respectfully submitted,


                                                    by      h6M:CL u)&/4
                                                          Robert L. Walsh
                                                          U.S. Probation Officer




                                           ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.

              Date this     __g
                              ~_                    s_~__.P
                                            day of _ _    . -~--_b_E:.____
                                                                      v    , 20 JO


                                                          Honorable Colleen McMahon
                                                          Chief U.S . District Judge
